Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: SW (Figure 4).  
The drawings are objected to because in Figure 3, “S1” should read “SS1” to maintain consistency with the other figures and the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a management apparatus”: the management apparatus appears to have the structure of a server apparatus ([0028] lines 14-16), which itself appears to have a structure of a controller with a processor and a memory (e.g. a RAM or a flash ROM), to perform the claimed function of managing a process status of the document ([0031] lines 5-7)
“a read unit”: the read unit appears to have the structure of a scanner to perform the claimed function of reading identification information attached to the document ([0070] lines 1-5)
“a processing unit”: the processing unit appears to have the structure of a coarse crushing unit and/or a defibration unit ([0042] lines 12-15), which respectively have structures of a shredder ([0038] line 1) and a mill including a rotor and stator arrangement ([0040] lines 1-3) to perform the claimed function of decomposing the document
“a communication unit”: the communication unit appears to have the structure of a communication interface circuit and a communication cable coupled to a connector for performing the claimed function of transmitting identification information to the management apparatus ([0079] lines 1-6)
“a processing apparatus”: the processing apparatus comprises the read unit, processing unit, and communication unit, and thus includes all of their aforementioned respective equivalent structures for performing its claimed function of decomposing a document
“a sorting unit”: the sorting unit appears to comprise a housing with a collection tray, a variety of sensors, pickup and supply rollers for transporting the document, a switching arm, and the read unit, i.e. a scanner, for performing the claimed function of sorting the document suitable for a process by the processing unit (see paragraphs [0064] - [0070])
“a storage unit”: the storage unit appears to have a structure of document information storage unit 422 including third memory 412 having a storage area ([0094] lines 7-9) to perform the claimed function of storing identification information of the document in association with a processing deadline ([0097] lines 6-10)
“a discharge detection unit”: the discharge detection unit appears to have a structure of a collection amount sensor to perform the claimed function of detecting a discharged material discharged from the processing unit ([0045] lines 27-30)
“a printing device”: the printing device appears to have a structure of a printer to perform the claimed function of printing the document ([0032] lines 9-10)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-3 and 5, the scope of the limitation “identification information” is unclear because it is not clear if all of the recitations thereof are meant to refer to the identification information recited in line 6 of Claim 1, or if each recitation is meant to convey different identification information pertaining to different stages of the document processing. As a result, the scope of the limitation “the identification information” recited in lines 5 and 7 is unclear because there are two recitations of “identification information” in Claim 1 (lines 6 and 15), and it is not clear if the limitation in Claim 7 is meant to refer to only one of them, or if they are all the same identification information.
Further regarding Claims 1, 3, and 5 and regarding Claims 7 and 9, the limitations “a determination unit that determines that the document was decomposed” (Claims 1 and 9), “a processing deadline management unit that manages…the processing deadline of the document” (Claim 3), “a storage deadline management unit that stores identification information…and that identifies…that the document was processed before the storage deadline” (Claim 5), and “a printing unit…printing a content of the document and the 
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 4, the scope of the limitation “the processing deadline management unit determines…that the document was processed, and identifies the document that is not determined to have been processed” is unclear. How can the document both be determined to have been processed and not be determined to have been processed? Is the document that is processed different from the document that is not processed? If so, the limitation “the document that is not determined to have been processed by the processing deadline” does not 
Further regarding Claim 5, the limitations “the document that was processed before the storage deadline of the document” and “the storage unit” do not have clear antecedent basis in the claim. Examiner notes that a storage unit is positively recited in Claim 3, but Claim 5 does not depend from Claim 3.
Further regarding Claim 7, the scope of the limitation “a printing device including a printing unit that prints the document” is unclear. What is printing the document, the printing device, or only the printing unit, which is a component of the printing device?
Claim 6 is rejected by virtue of its dependence upon Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki (US 2007/0046975).
Regarding Claim 1, Shinozaki discloses (Figures 1 and 3) a document management system comprising: a processing apparatus (discard processing device 30) that decomposes a 
Regarding Claim 2, Shinozaki discloses (Figure 3) the processing apparatus (discard processing device 30) includes a sorting unit (information input unit 40) that sorts the document suitable for a process by the processing unit, and the processing apparatus is configured to identify identification information of the document sorted by the sorting unit ([0022] lines 1-3, [0045] lines 8-22, [0046] lines 1-10; the information input unit 40, which comprises area sensor 41, reads the identification information of the document, and based on the reading determined whether the document is suitable for processing by the discard processing device, i.e. identifies and sorts the document).
Regarding Claim 3, Shinozaki discloses (Figure 1) the management apparatus (electronic document management device 10) includes a storage unit (electronic document information storage unit 15) that stores identification information of the document in association with a processing deadline of the document ([0033] lines 6-8, [0038] lines 1-7; the electronic document information storage unit 15 stores “second additional information,” which includes a discard period, which is interpreted as a processing deadline), and a processing deadline management unit that manages, based on identification information of the document received from the processing apparatus and the processing deadline of the document stored in the storage unit, the processing deadline of the document (see Figure 5B, “Discard Management” column with discard period “2007/08/25” indicated, which is part of the second additional information stored by the electronic document information storage unit and managed as a database).
Regarding Claim 4, Shinozaki discloses (Figure 1) the processing deadline management unit determines, based on the identification information of the document received from the processing apparatus, that the document was processed, and identifies the document that is not determined to have been processed by the processing deadline of the document stored in the storage unit ([0039] lines 6-14; documents that are not processed before their discard periods, i.e. processing deadlines, are identified, and information about documents that are processed is recorded in a discard log).
Regarding Claim 5, Shinozaki discloses (Figure 1) a storage deadline management unit that stores identification information of the document in association with a storage deadline of the document in the storage unit ([0033] lines 6-8, [0038] lines 1-7; the electronic document 
Examiner note: the claims as set forth do not require the presence of both the processing deadline management unit and a storage deadline management unit, or for the document to have both a processing deadline and a storage deadline, in a single embodiment. Since the processing deadline and the storage deadline and their respective management units have not been defined in the claims in such a way as to sufficiently differentiate them, the discard period and the management unit thereof (i.e. the part of the electronic document information storage unit 15 that manages the database of second additional information) disclosed by Shinozaki can be interpreted to meet the limitations of both Claims 3-4 (for the processing deadline management unit) and Claim 5 (for the storage deadline management unit).
Regarding Claim 7, Shinozaki discloses (Figure 1) a printing device (printer device 2) including a printing unit that prints the document, the printing unit printing a content of the document and the identification information of the document ([0016] lines 5-7), wherein the 
Regarding Claim 8, Shinozaki discloses (Figures 1 and 3) a document management method in which a processing apparatus (discard processing device 30) that decomposes a document and a management apparatus (electronic document management device 10) that manages a process status of the document are used, the method comprising: by the processing apparatus, reading identification information attached to the document ([0022] lines 1-3); decomposing the document the identification information of which was read ([0021] lines 11-13); determining that the document was decomposed ([0046] lines 9-20; information regarding the documents that are discarded is stored and managed in a log, i.e. it is determined that a document was decomposed); and transmitting, to the management apparatus, the identification information of the document determined to have been decomposed ([0046] lines 20-23).
Regarding Claim 9, Shinozaki discloses (Figure 3) a document processing apparatus (discard processing device 30) comprising: a read unit (area sensor 41) that reads identification information attached to a document ([0022] lines 1-3; the “code image” is interpreted as the identification information), a processing unit (rotating cutting edge array 38) that decomposes the document the identification information of which was read by the read unit; a determination unit (controller 50 with analysis processing controller 55) that determines that the document was decomposed by the processing unit ([0046] lines 9-20; the analysis processing controller 55 performs discard processing, including managing a log of which documents are discarded, i.e. determining that the document was decomposed by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki as applied to Claim 1 above, and further in view of Rodriguez et al., hereinafter Rodriguez (US 2007/0075168).
Regarding Claim 6, Shinozaki discloses (Figure 3) that the determination unit (controller 50 with analysis processing controller 55) determines that the document was decomposed by the processing unit ([0046] lines 9-20; the analysis processing controller 55 performs discard processing, including managing a log of which documents are discarded, i.e. determining that the document was decomposed by the processing unit), but is silent to said determination being based on a detection result by a discharge detection unit that detects a discharged material from the processing unit. Rodriguez teaches (Figure 3) a document management system comprising a processing apparatus (shredder 300) that includes a processing unit (shredding mechanism 306) that decomposes a document and a discharge detection unit .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolfman et al. (US 2006/0285147) discloses a document management system that meets the limitations of the independent claims of the instant application, and also comprises a sorting unit and a storage deadline management unit.
Kuramoto et al. (WO 2018/163741) discloses a document management system that meets the limitations of the independent claims of the instant application, and also comprises a printing device and a sorting unit that reads identification information on a document and sorts it based on whether the document should not be shredded, should be shredded coarsely, or should be shredded finely. The document management system also determines which documents for which processing should be prioritized, which is analogous to a processing deadline.
Suzuki et al. (US 2007/0176031) discloses a document management system comprising a determination unit that determines when a document has been processed by a processing unit and transmits this information via a communication unit.
Uejo (US 8,670,862) and Sugawara et al. (US 2007/0177218) each disclose a document management system that comprises a sorting unit to sort documents based on whether or not they should be discarded based on identification information on the document, and a determination unit that determines whether the document has been discarded and communicates the identification information of the discarded document to a document management control unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-Th, M-F; 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA M EKIERT/Primary Examiner, Art Unit 3725